—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Floyd, J.), entered April 12, 1991, which (1) granted the defendants’ motion for summary judgment dismissing the complaint, and (2) denied the plaintiff’s cross motion for summary judgment.
Ordered that the order is affirmed, with costs.
The medical reports and deposition testimony submitted in support of the defendants’ motion establish that the plaintiff did not suffer a serious injury within the meaning of Insurance Law § 5102 (d) (Pagano v Kingsbury, 182 AD2d 268). Moreover, the subjective quality of the plaintiff’s pain does not fall within the objective verbal definition of serious injury as contemplated in the no-fault law (see, Konco v E.T.C Leasing Corp., 160 AD2d 680). In addition, the plaintiff has failed to present any evidence establishing that he was prevented from performing substantially all of the material acts which constitute his usual and customary daily activities for not less than *63390 days during the 180 days immediately following the occurrence (see, Insurance Law § 5102 [d]). Thompson, J. P., Balletta, Rosenblatt and Eiber, JJ., concur.